EXHIBIT 10.17

GUARANTY AGREEMENT

WHEREAS, the execution of this Guaranty Agreement is a condition to KBSII 300
NORTH LASALLE, LLC, a Delaware limited liability company, whose address is c/o
KBS Capital Advisors, LLC, 620 Newport Center Drive, Suite 1300, Newport Beach,
California 92660, Attn: Stacie Yamane (“Borrower”) borrowing from METROPOLITAN
LIFE INSURANCE COMPANY, a new York corporation, whose address is 10 Park Avenue,
Morristown, New Jersey 07962 as lender (“Lender”), the aggregate principal
amount of $350,000,000.00;

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the undersigned, KBS REIT PROPERTIES II, LLC, a
Delaware limited liability company, whose address is c/o KBS Capital Advisors
LLC, 620 Newport Center Drive, Suite 1300, Newport Beach, California 92660,
Attn: Stacie Yamane (“Guarantor”), hereby irrevocably and unconditionally
guarantees to Lender the full and prompt payment and performance of the
Guaranteed Obligations (as defined below), this Guaranty Agreement being upon
the following terms:

1. The term “Indebtedness” as used herein shall mean all obligations,
indebtedness and liabilities of Borrower to Lender evidenced by (i) that certain
Promissory Note (the “Note”) of even date herewith executed by Borrower and
payable to the order of Lender in the principal amount of THREE HUNDRED FIFTY
MILLION AND NO/100 DOLLARS ($350,000,000.00), (ii) the other Loan Documents (as
defined in the Note) and (iii) the Indemnity Agreement (as defined in the Note).

2. The term “Guaranteed Obligations” as used herein means: (a) payment and
performance by Borrower of all of Borrower’s liability under Paragraph 11 of the
Note (but expressly excluding Borrower’s liability under clause (vi) appearing
in said Paragraph 11, and expressly excluding any liability for representations
and warranties made by Borrower in Article VI of the Mortgage (hereinafter
defined) pertaining to hazardous materials or in the Indemnity Agreement) (such
amounts described in this Section 2(a) being herein called the “Performance
Sums”) plus (b) interest at the Default Rate (as defined in the Note) which
accrues on the Performance Sums from the date of written demand for payment
under this Guaranty Agreement from Lender to Guarantor until the Performance
Sums are paid in full plus (c) all costs, including, without limitation, all
attorney’s fees and expenses incurred by Lender in connection with collection of
the Guaranteed Obligations.

3. This instrument is an absolute, continuing, irrevocable, and unconditional
guaranty of payment and performance, and not a guaranty of collection, and
Guarantor shall remain liable on its obligations hereunder until the payment and
performance in full of the Guaranteed Obligations. No set-off, counterclaim,
recoupment, reduction, or diminution of any obligation, or any defense of any
kind or nature which Borrower may have against Lender or any other party, or
which Guarantor may have against Borrower, Lender, or any other party, shall be
available to, or shall be asserted by, Guarantor against Lender or any
subsequent beneficiary of this Guaranty Agreement or any portion of the
Indebtedness.



--------------------------------------------------------------------------------

4. If Guarantor becomes liable for any indebtedness owing by Borrower to Lender
by endorsement or otherwise, other than under this Guaranty Agreement, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be in addition to any and all other rights that Lender
may ever have against Guarantor. The exercise by Lender of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.

5. In the event of default by Borrower in payment or performance of the
Guaranteed Obligations, or any part thereof, when such Guaranteed Obligations
are due to be paid or performed by Borrower, upon written demand by Lender to
Guarantor, Guarantor shall promptly pay or perform the Guaranteed Obligations
then due in full, and it shall not be necessary for Lender, in order to enforce
such payment by Guarantor, first to institute suit or exhaust its remedies
against Borrower or others, or to enforce any rights against any collateral
which shall ever have been given to secure such Indebtedness. Without limiting
any other provisions of this Guaranty Agreement, Guarantor acknowledges and
agrees that, to the extent Lender realizes any proceeds under any documents
which secure the Indebtedness (including, without limitation, voluntary
payments, insurance or condemnation proceeds or proceeds from the sale at
foreclosure of any collateral securing the Indebtedness), such proceeds shall,
to the extent permitted by law, not be applied to or credited against the
Guaranteed Obligations. FURTHER, NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS GUARANTY AGREEMENT, GUARANTOR HEREBY IRREVOCABLY AGREES THAT,
UNTIL PAYMENT IN FULL TO LENDER OF THE INDEBTEDNESS AND THE GUARANTEED
OBLIGATIONS, GUARANTOR SHALL HAVE NO RIGHT TO RECOVER FROM BORROWER ANY CLAIMS
GUARANTOR HAS OR MIGHT HAVE AGAINST BORROWER (AS SUCH TERM “CLAIM” IS DEFINED IN
THE UNITED STATES BANKRUPTCY CODE 11 U.S.C. §101[5] AS AMENDED FROM TIME TO
TIME) IN CONNECTION WITH PAYMENTS MADE BY OR ON BEHALF OF GUARANTOR TO LENDER
UNDER THIS GUARANTY AGREEMENT INCLUDING, WITHOUT IMPLIED LIMITATION, ALL RIGHTS
GUARANTOR MAY NOW OR HEREAFTER HAVE UNDER ANY AGREEMENT OR AT LAW OR IN EQUITY
(INCLUDING, WITHOUT LIMITATION, ANY LAW SUBROGATING THE GUARANTOR TO THE RIGHTS
OF LENDER) TO ASSERT ANY CLAIM AGAINST OR SEEK CONTRIBUTION, INDEMNIFICATION OR
ANY OTHER FORM OF REIMBURSEMENT FROM BORROWER OR ANY OTHER PARTY LIABLE FOR
PAYMENT OF ANY OR ALL OF THE INDEBTEDNESS.

6. If acceleration of the time for payment by Borrower of all or any portion of
the Indebtedness is stayed upon the insolvency, bankruptcy, or reorganization of
Borrower, the Guaranteed Obligations shall nonetheless be payable by Guarantor
hereunder forthwith on demand by Lender.

7. Guarantor hereby agrees that its obligations under this Guaranty Agreement
shall not be released, discharged, diminished, impaired, reduced, or affected
for any reason or by the occurrence of any event, including, without limitation,
one or more of the following events, whether or not with notice to or the
consent of Guarantor: (a) the taking or accepting of collateral as security for
any or all of the Indebtedness or the release, surrender, exchange, or
subordination of any collateral now or hereafter securing any or all of the
Indebtedness; (b) the

 

2



--------------------------------------------------------------------------------

full or partial release of Borrower or any other guarantor from liability for
any or all of the Indebtedness or the Guaranteed Obligations; (c) the
dissolution, insolvency, or bankruptcy of Borrower, Guarantor, or any other
party at any time liable for the payment of any or all of the Indebtedness;
(d) any renewal, extension, modification, waiver, amendment, or rearrangement of
any or all of the Indebtedness or any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Guaranteed
Obligations; (e) any adjustment, indulgence, forbearance, waiver, or compromise
that may be granted or given by Lender to Borrower or any other party ever
liable for any or all of the Indebtedness; (f) any neglect, delay, omission,
failure, or refusal of Lender to take or prosecute any action for the collection
of any of the Guaranteed Obligations from Borrower or Guarantor or to foreclose
or take or prosecute any action in connection with any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Indebtedness or any or all of the Guaranteed Obligations; (g) the
unenforceability or invalidity of any or all of the Indebtedness or the
Guaranteed Obligations or any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Indebtedness or the
Guaranteed Obligations; (h) any payment by Borrower or any other party to Lender
is held to constitute a preference under applicable bankruptcy or insolvency law
or if for any other reason Lender is required to refund any payment or pay the
amount thereof to someone else; (i) the settlement or compromise of any of the
Indebtedness or the Guaranteed Obligations; (j) the non-perfection of any
security interest or lien securing any or all of the Indebtedness; (k) any
impairment of any collateral securing any or all of the Indebtedness; (l) the
failure of Lender to sell any collateral securing any or all of the Indebtedness
in a commercially reasonable manner or as otherwise required by law; (m) any
change in the corporate existence, structure, or ownership of Borrower; (n) the
application against the Indebtedness of the proceeds realized by Lender under
any documents which secure the Indebtedness (including, without limitation,
voluntary payments, insurance or condemnation proceeds or proceeds from the sale
at foreclosure of any collateral securing the Indebtedness), except as provided
in Section 5 of this Guaranty Agreement; or (o) any other circumstance which
might otherwise constitute a defense available to, or discharge of, Borrower or
Guarantor, or any other party liable for any or all of the Indebtedness or the
Guaranteed Obligations. Guarantor further expressly waives any right or option
under applicable law or otherwise to be released or discharged, in whole or in
part, by reason of any of the matters set forth in (a) through (o) of this
Section, and further expressly waives any defense to the full payment and
performance of the Guaranteed Obligations arising from the matters set forth in
(a) through (o) of this Section. In addition, Guarantor expressly waives:
(i) any duty or obligation on the Lender to proceed to collect payment of the
Indebtedness from, or to commence an action against, the Borrower or any other
person, or to resort to any security or to any balance of any deposit account or
credit on the books of the Lender in favor of the Borrower or any other person,
despite any notice or request of the undersigned to do so; and (ii) to the
fullest extent permitted by law, any and all rights or defenses arising by
reason of any “one action” or “anti-deficiency” law or any other law which may
prevent Lender from bringing any action, including a claim for deficiency (but
only to the extent of the Guaranteed Obligations and not otherwise), against
Guarantor, before or after Lender’s commencement or completion of any
foreclosure action, either judicially or by exercise of a power of sale.
Furthermore, the obligations of Guarantor under this Guaranty shall not be
released, diminished, or affected by any deterioration, waste, loss or
impairment of any collateral, property or security at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations, or by the failure of Lender or any

 

3



--------------------------------------------------------------------------------

other party to exercise diligence or reasonable care in the preservation,
protection, enforcement, sale or other handling or treatment of all or any part
of such collateral, property or security. The liabilities and obligations of
Guarantor to Lender under this Guaranty shall not be reduced, discharged or
released because of or by reason of any existing or future right of offset,
claim or defense of Borrower against Lender, or any other party, or against
payment of the Guaranteed Obligations, whether such right of offset, claim or
defense arises in connection with the Loan and the payment of the Loan and the
Guaranteed Obligations (or the transactions creating same) or otherwise.

8. Guarantor represents and warrants to Lender as follows:

(a) Guarantor has the power and authority and legal right to execute, deliver,
and perform its obligations under this Guaranty Agreement and this Guaranty
Agreement constitutes the legal, valid, and binding obligation of Guarantor,
enforceable against Guarantor in accordance with its terms, except as limited by
bankruptcy, insolvency, or other laws of general application relating to the
enforcement of creditor’s rights.

(b) The execution, delivery, and performance by Guarantor of this Guaranty
Agreement do not and will not violate or conflict with any law, rule, or
regulation or any order, writ, injunction, or decree of any court, governmental
authority or agency, or arbitrator and do not and will not conflict with, result
in a breach of, or constitute a default under, or result in the imposition of
any lien upon any assets of Guarantor pursuant to the provisions of any
indenture, mortgage, deed of trust, security agreement, franchise, permit,
license, or other instrument or agreement to which Guarantor or his properties
are bound.

(c) No authorization, approval, or consent of, and no filing or registration
with, any court, governmental authority, or third party is necessary for the
execution, delivery, or performance by Guarantor of this Guaranty Agreement or
the validity or enforceability thereof.

(d) The value of the consideration received and to be received by Guarantor as a
result of Lender making extensions of credit to Borrower and Guarantor executing
and delivering this Guaranty Agreement is reasonably worth at least as much as
the liability and obligation of Guarantor hereunder, and such liability and
obligation and such extensions of credit have benefited and may reasonably be
expected to benefit Guarantor directly and indirectly.

(e) Guarantor has, independently and without reliance upon Lender and based upon
such documents and information as Guarantor has deemed appropriate, made its own
analysis and decision to enter into this Guaranty Agreement.

9. Guarantor covenants and agrees that, as long as the Indebtedness or the
Guaranteed Obligations or any part thereof is outstanding:

(a) Guarantor will furnish to Lender as soon as available, and in any event
within forty-five (45) days after the end of each fiscal quarter of Guarantor,
financial statements of Guarantor for such fiscal quarter in the form required
by Lender, certified by Guarantor.

(b) Guarantor will furnish to Lender as soon as available, and in any event
within one hundred twenty (120) days after the end of each fiscal year of
Guarantor, beginning

 

4



--------------------------------------------------------------------------------

with the fiscal year ending December 31, 2010, (i) a copy of the certified
financial statements of Guarantor for such fiscal year prepared by an authorized
representative approved by Lender and certified by Guarantor, provided, however,
that in the event that audited financial statements for Guarantor are prepared
by an independent certified public accountant, Guarantor shall promptly deliver
Lender a copy of said audited financials statements of Liable Party, and (ii) a
certificate of Guarantor to Lender (A) stating that no default under this
Guaranty Agreement and no event which with notice or lapse of time or both would
be a default under this Guaranty Agreement has occurred and is continuing, or if
in Guarantor’s opinion a default under this Guaranty Agreement has occurred and
is continuing, a statement as to the nature thereof and (B) disclosing and
certifying as to all material changes in Guarantor’s debt or net worth or
otherwise certifying that there has been no material change in Guarantor’s
personal debt or net worth since the previous financial statement delivered to
Lender.

(c) Guarantor will obtain at any time and from time to time all authorizations,
consents or approvals as shall now or hereafter be necessary or desirable under
all applicable laws or regulations or otherwise in connection with the
execution, delivery and performance of this Guaranty Agreement and will promptly
furnish copies thereof to Lender.

(d) Except for transfers permitted under the Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated of even date herewith (the
“Mortgage”) and the other Loan Documents. Guarantor will at all times own
directly or indirectly and free and clear of all liens and encumbrances
whatsoever at least the same percentage interest in Borrower, if any, as its
owns directly or indirectly on the date hereof.

10. (a) Guarantor hereby agrees that the Subordinated Indebtedness (as
hereinafter defined) shall be subordinate and junior in right of payment to the
prior payment in full of all Indebtedness and satisfaction of all obligations of
Borrower to Lender under the Loan Documents, and Guarantor hereby assigns the
Subordinated Indebtedness to Lender as security for the payment of the
Guaranteed Obligations. If any sums shall be paid to Guarantor by Borrower or
any other person or entity on account of the Subordinated Indebtedness, such
sums shall be held in trust by Guarantor for the benefit of Lender and shall
forthwith be paid to Lender without affecting the liability of Guarantor under
this Guaranty Agreement and may be applied by Lender against the Indebtedness or
the Guaranteed Obligations in such order and manner as Lender may determine in
its sole discretion. Upon the request of Lender, Guarantor shall execute,
deliver, and endorse to Lender such documents and instruments as Lender may
request to perfect, preserve, and enforce its rights hereunder. For purposes of
this Guaranty Agreement, the term “Subordinated Indebtedness” means all
indebtedness, liabilities, and obligations of Borrower to Guarantor, whether
such indebtedness, liabilities, and obligations now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon are direct,
indirect, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such indebtedness, liabilities, or
obligations are evidenced by a note, contract, open account, or otherwise, and
irrespective of the person or persons in whose favor such indebtedness,
obligations, or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by Guarantor; provided, however, that the term “Subordinated Indebtedness” shall
not mean or include any distributions by Borrower to its constituent members or
partners, direct or indirect (including

 

5



--------------------------------------------------------------------------------

Guarantors) pursuant to the formation documents of Borrower at any time when no
Event of Default (as defined in the Mortgage) exists.

(b) Guarantor agrees that any and all liens, security interests, judgment liens,
charges, or other encumbrances upon Borrower’s assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to
(i) any and all liens, security interests, judgment liens, charges, or other
encumbrances upon Borrower’s assets securing payment of the Indebtedness or any
part thereof, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attached and
(ii) satisfaction of all obligations of Borrower to Lender under the Loan
Documents. Without the prior written consent of Lender until the Indebtedness
has been paid in full, Guarantor shall not (i) file suit against Borrower or
exercise or enforce any other creditor’s right it may have against Borrower, or
(ii) foreclose, repossess, sequester, or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including without limitation the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, security
interests, collateral rights, judgments or other encumbrances held by Guarantor
on assets of Borrower.

(c) In the event of any receivership, bankruptcy, reorganization, rearrangement,
debtor’s relief, or other insolvency proceeding involving Borrower as debtor,
Lender shall have the right to prove and vote any claim under the Subordinated
Indebtedness and to receive directly from the receiver, trustee or other court
custodian all dividends, distributions, and payments made in respect of the
Subordinated Indebtedness. Lender may apply any such dividends, distributions,
and payments against the Guaranteed Obligations in such order and manner as
Lender may determine in its sole discretion. Guarantor hereby appoints Lender as
Guarantor’s attorney-in-fact, which appointment is coupled with an interest and
is irrevocable, to enable Lender to act in the place of Guarantor with respect
to (i) any claim under the Subordinated Indebtedness or (ii) the receipt of any
such dividends, distributions and payments.

(d) Guarantor agrees that all promissory notes, accounts receivable, ledgers,
records, or any other evidence of Subordinated Indebtedness shall contain a
specific written notice thereon that the indebtedness evidenced thereby is
subordinated under the terms of this Guaranty Agreement.

11. No amendment or waiver of any provision of this Guaranty Agreement nor
consent to any departure by the Guarantor therefrom shall in any event be
effective unless the same shall be in writing and signed by Lender. No failure
on the part of Lender to exercise, and no delay in exercising, any right, power,
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, power, or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

12. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise and whether by Borrower or others (including Guarantor),
with respect to any of the Indebtedness shall, if the statute of limitations in
favor of Guarantor against Lender shall have commenced to run, toll the running
of such statute of limitations and, if the period of such statute of limitations
shall have expired, prevent the operation of such statute of limitations.

 

6



--------------------------------------------------------------------------------

13. This Guaranty Agreement is for the benefit of Lender and its successors and
assigns, and in the event of an assignment of the Indebtedness, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
portion of the Indebtedness so assigned, may be transferred with such
Indebtedness. This Guaranty Agreement is binding not only on Guarantor, but on
Guarantor’s heirs, successors and assigns.

14. Guarantor recognizes that Lender is relying upon this Guaranty Agreement and
the undertakings of Guarantor hereunder in making extensions of credit to
Borrower and further recognizes that the execution and delivery of this Guaranty
Agreement is a material inducement to Lender in making extensions of credit to
Borrower. Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty Agreement.

15. This Guaranty Agreement is executed and delivered as an incident to a
lending transaction negotiated, consummated, and performable in Cook County,
Illinois, and shall be governed by and construed in accordance with the laws of
the State of Illinois. Any action or proceeding against Guarantor under or in
connection with this Guaranty Agreement may be brought in any state or federal
court in Cook County, Illinois. Guarantor hereby irrevocably (i) submits to the
nonexclusive jurisdiction of such courts, and (ii) waives any objection it may
now or hereafter have as to the venue of any such action or proceeding brought
in such court or that such court is an inconvenient forum. Guarantor agrees that
service of process and/or notice upon it may be made by certified or registered
mail, return receipt requested, at its address specified on the first page
hereof. Nothing herein shall affect the right of Lender to serve process in any
other matter permitted by law or shall limit the right of Lender to bring any
action or proceeding against Guarantor or with respect to any of Guarantor’s
property in courts in other jurisdictions. Any action or proceeding by Guarantor
against Lender shall be brought only in a court located in Cook County,
Illinois.

16. Except as otherwise expressly provided in this Guaranty Agreement, Guarantor
hereby waives promptness, diligence, notice of any default under the
Indebtedness or of Borrower’s failure to pay or perform the Guaranteed
Obligations, demand of payment, notice of acceptance of this Guaranty Agreement,
presentment, notice of protest, notice of dishonor, notice of the incurring by
Borrower of additional indebtedness, and all other notices and demands with
respect to the Indebtedness and this Guaranty Agreement.

17. Guarantor hereby represents and warrants to Lender that Guarantor has
adequate means to obtain from Borrower on a continuing basis information
concerning the financial condition and assets of Borrower and that Guarantor is
not relying upon Lender to provide (and Lender shall have no duty to provide)
any such information to Guarantor either now or in the future.

18. In case any one or more of the provisions contained in this Guaranty
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Guaranty Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

7



--------------------------------------------------------------------------------

19. THIS GUARANTY AGREEMENT EMBODIES THE FINAL, ENTIRE AGREEMENT OF PAYMENT AND
PERFORMANCE OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY AGREEMENT IS INTENDED BY GUARANTOR AND
LENDER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY
AGREEMENT, AND NO COURSE OF DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

20. To the fullest extent permitted by applicable law, Guarantor HEREBY WAIVES
ITS RIGHT TO TRIAL BY JURY in any action, proceeding and/or hearing on any
matter whatsoever arising out of, or in any way connected with this Guaranty
Agreement, the Indemnity Agreement, the Mortgage, the Note or any of the other
Loan Documents or the enforcement of any remedy hereunder or thereunder or under
any law, statute, or regulation. Guarantor will not seek to consolidate any such
action in which a jury has been waived, with any other action in which a jury
trial cannot or has not been waived. Guarantor has received the advice of
counsel with respect to this waiver.

21. Notwithstanding anything stated to the contrary in this Guaranty Agreement,
under no circumstances shall the constituent partners or members in Guarantor
(direct or indirect) have any liability for the payment or performance of any of
Guarantor’s obligations hereunder.

[Remainder of page intentionally left blank;

signature page immediately follows]

 

8



--------------------------------------------------------------------------------

EXECUTED effective the 29th day of July, 2010.

 

GUARANTOR:

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company

  By:  

KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership, its sole member

    By:   KBS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland corporation,
general partner       By:  

/s/ Charles J. Schreiber, Jr.

      Name:   Charles J. Schreiber, Jr.       Title:   Chief Executive Officer

-Signature Page-